COBB, Judge.
We affirm the judgment and sentence in this Anders appeal1, except for the assessment of $100 for a public defender’s fee. The trial court failed to inform appellant of *971his right to contest the amount of the fee as required by Florida Rule of Criminal Procedure 3.720(d)(1), so the fee is stricken without prejudice to reimpose it after compliance with the rule.
AFFIRMED AS MODIFIED.
GOSHORN and THOMPSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).